                                 Case 2:18-cr-00422-SMB Document 1254-3 Filed 08/31/21 Page 1 of 5
Criminal Court Case Information - Case History                                                                                                    8/29/21, 12:04 PM




   ! Language
 Select " Docket
Powered by           Translate




       Criminal Court Case Information - Case History

    Case Information
    Case Type:       Criminal                    Location:       Downtown


    Party Information
    Party Name - Number                      Relationship    Sex     Attorney                                Judge   Case #
    State Of Arizona - (1)                   Plaintiff       N/A     Martinez, Juan

    Joseph Michael Matthews - (2)            Defendant       M       LEGAL DEFENDER'S OFFICE,                Kemp    CR2012-133415-001

    B Victim - (3)                           Victim          M       To Be Determined

    B Witness - (4)                          Witness         M       To Be Determined



    Disposition Information
    Party Name            ARSCode Description                      Crime     Disposition Code            Disposition                 Date
                                                                   Date
    Joseph Michael        13-1105   MURDER 1ST DEGREE              6/22/2012 Dismissed Due To Grand Jury Dismissed Due To Grand Jury 6/29/2012
    Matthews              (F1)                                               Indictment                  Indictment
    Joseph Michael        13-1105   MURDER 1ST DEGREE              6/22/2012 Dismissed Due To Grand Jury Dismissed Due To Grand Jury 6/29/2012
    Matthews              (F1)                                               Indictment                  Indictment
    Joseph Michael        13-1304   KIDNAP                         6/22/2012 Dismissed Due To Grand Jury Dismissed Due To Grand Jury 6/29/2012
    Matthews              (F2)                                               Indictment                  Indictment
    Joseph Michael        13-3405   MARIJUANA VIOLATION            6/22/2012 Dismissed Due To Grand Jury Dismissed Due To Grand Jury 6/29/2012
    Matthews              (F6)                                               Indictment                  Indictment
    Joseph Michael        13-3415   DRUG PARAPHERNALIA             6/22/2012 Dismissed Due To Grand Jury Dismissed Due To Grand Jury 6/29/2012
    Matthews              (F6)      VIOLATION                                Indictment                  Indictment
    Joseph Michael        13-1105   MURDER 1ST DEGREE              6/22/2012 Pled Guilty As Charged      Pled Guilty As Charged      8/28/2015
    Matthews              (F1)
    Joseph Michael        13-1105   MURDER 1ST DEGREE              6/22/2012 Dismissed - Plea Other     Dismissed Due To Plea On     10/23/2015
    Matthews              (F1)                                                                          Other Count
    Joseph Michael        13-1304   KIDNAP                         6/22/2012 Dismissed - Plea Other     Dismissed Due To Plea On     10/23/2015
    Matthews              (F2)                                                                          Other Count


    Case Documents
    Filing Date Description                                                                                           Docket Date Filing Party
    12/13/2016 023 - ME: Order Entered By Court - Party (001)                                                         12/13/2016
    11/6/2015   023 - ME: Order Entered By Court - Party (001)                                                        11/6/2015
    11/6/2015   DRE - Disposition Report - Party (001)                                                                11/10/2015
    11/5/2015   EXW - Exhibits Work Sheet - Party (001)                                                               11/12/2015
    11/4/2015   193 - ME: Sentence-Imprisonment (monetary Orders Entered) - Party (001)                               11/4/2015
    10/23/2015 OCP-Order of Confinement/Sentence of Imprisonment to ADOC - Party (001)                                11/13/2015
    10/23/2015 PSR - Presentence Report - Party (001)                                                                 11/13/2015
    10/23/2015 NRR - Notice Of Rights - Party (001)                                                                   10/28/2015
    9/4/2015    105 - ME: Plea Agreement/Change Of Plea - Party (001)                                                 9/4/2015
    8/28/2015   PAG - Plea Agreement - Party (001)                                                                    8/31/2015
    8/28/2015   OCJ-Order of Confinement/Sentence to Maricopa County Jail - Party (001)                               8/31/2015
    8/4/2015    NOF - Notice Of Filing - Party (001)                                                                  8/4/2015
    NOTE: IN SUPPORT OF MOTION TO STRIKE NOTICE OF INTENT TO SEEK THE DEATH PENALTY
    7/29/2015   027 - ME: Pretrial Conference - Party (001)                                                           7/29/2015
    6/19/2015   019 - ME: Ruling - Party (001)                                                                        6/19/2015
    6/2/2015    027 - ME: Pretrial Conference - Party (001)                                                           6/2/2015
    6/2/2015    SDD - Notice: Sealed Document - Party (001)                                                           6/3/2015
    NOTE: SUPPLEMENT TO MOTION
    5/20/2015   REP - Report - Party (001)                                                                            5/21/2015
    NOTE: Defense Case Management Report May 21, 2015
    5/14/2015   005 - ME: Hearing - Party (001)                                                                       5/14/2015
    5/5/2015    598 - ME: Continuance Past last Day - Party (001)                                                     5/5/2015
    5/5/2015    MOT - Motion - Party (001)                                                                            5/5/2015
    NOTE: MOTION TO WAIVE THE DEFENDANT'S PRESENCE
    4/30/2015   029 - ME: Status Conference - Party (001)                                                             4/30/2015
    4/29/2015   094 - ME: Oral Argument Set - Party (001)                                                             4/29/2015
    4/27/2015   027 - ME: Pretrial Conference - Party (001)                                                           4/27/2015
    4/24/2015   MCO - Motion To Continue - Party (001)                                                                4/24/2015
    NOTE: MOTION TO CONTINUE CAPITAL TRIAL
    4/19/2015   REP - Report - Party (001)                                                                            4/20/2015
    NOTE: Defense Case Management Report
    3/27/2015   NOT - Notice - Party (001)                                                                            3/27/2015



http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/caseInfo.asp?caseNumber=CR2012-133415                                                   Page 1 of 5
                             Case 2:18-cr-00422-SMB Document 1254-3 Filed 08/31/21 Page 2 of 5
Criminal Court Case Information - Case History                                                                                              8/29/21, 12:04 PM


    NOTE: JOSEPH MATTHEWS’ / OF JOINDER TO DEFENDANT MACARIO LOPEZ’S MOTION FOR EVIDENTIARY HEARING IN SUPPORT
    OF MOTION TO STRIKE THE STATE’S NOTICE OF DEATH PENALTY
    3/27/2015     NOT - Notice - Party (001)                                                                        3/27/2015
    NOTE: JOSEPH MATTHEWS INITIAL / OF DISCLOSURE REGARDING DEFENDANT’S MOTION TO STRIKE THE STATE’S NOTICE OF
    DEATH PENALTY
    3/24/2015     083 - ME: Conference Reset/Cont - Party (001)                                                     3/24/2015
    3/2/2015      027 - ME: Pretrial Conference - Party (001)                                                       3/2/2015
    2/25/2015     REP - Report - Party (001)                                                                        2/25/2015
    NOTE: DEFENSE CASE MANAGEMENT REPORT
    1/29/2015     029 - ME: Status Conference - Party (001)                                                         1/29/2015
    1/26/2015     027 - ME: Pretrial Conference - Party (001)                                                       1/26/2015
    1/9/2015      SDD - Notice: Sealed Document - Party (001)                                                       2/23/2015
    NOTE: EXPARTE MOTION
    1/9/2015      SDD - Notice: Sealed Document - Party (001)                                                       2/23/2015
    NOTE: SIGNED ORDER
    1/6/2015      023 - ME: Order Entered By Court - Party (001)                                                    1/6/2015
    11/13/2014 027 - ME: Pretrial Conference - Party (001)                                                          11/13/2014
    11/7/2014     REP - Report - Party (001)                                                                        11/7/2014
    NOTE: JOINT CASE MANAGEMENT
    10/23/2014 029 - ME: Status Conference - Party (001)                                                            10/23/2014
    10/16/2014 028 - ME: Status Conference Set - Party (001)                                                        10/16/2014
    10/16/2014 OBJ - Objection/Opposition. - Party (001)                                                            10/16/2014
    NOTE: OBJECTION TO MOTION TO STRIKE NOTICE OF INTENT TO SEEK THE DEATH PENALTY
    9/22/2014     027 - ME: Pretrial Conference - Party (001)                                                       9/22/2014
    9/18/2014     022 - ME: Order Signed - Party (001)                                                              9/18/2014
    9/11/2014     SDO - Order to Seal Documents - Party (001)                                                       9/26/2014
    NOTE: DEFENDANT EX PARTE MOTION, CORRESPONDING EX PARTE ORDER SIGNED 09/07/2014 BY THE COURT
    9/11/2014     MOT - Motion - Party (001)                                                                        9/11/2014
    NOTE: Motion to Join and For Omnibus Hearing on Motions to Strike Notice of Intent to Seek the Death Penalty
    9/11/2014     MOT - Motion - Party (001)                                                                        9/11/2014
    NOTE: Motion to Strike Notice of Intent to Seek the Death Penalty
    9/8/2014      REP - Report - Party (001)                                                                        9/8/2014
    NOTE: Joint Case Management Report
    8/26/2014     NOF - Notice Of Filing - Party (001)                                                              8/26/2014
    NOTE: EX PARTE MOTION
    7/16/2014     027 - ME: Pretrial Conference - Party (001)                                                       7/16/2014
    7/16/2014     019 - ME: Ruling - Party (001)                                                                    7/16/2014
    7/16/2014     023 - ME: Order Entered By Court - Party (001)                                                    7/16/2014
    7/16/2014     SDD - Notice: Sealed Document - Party (001)                                                       7/17/2014
    NOTE: MOTION IN LIMINE TO ADMIT EVIDENCE OF INTOXICATION AS REBUTTAL EVIDENCE PURSUANT TO ARS 13-751(F)(6) - FILED
    01/06/14 E-FILE ID#5635658
    7/16/2014     SDD - Notice: Sealed Document - Party (001)                                                       7/17/2014
    NOTE: AMENDED MOTION IN LIMINE TO ADMIT EVIDENCE OF INTOXICATION AS REBUTTAL EVIDENCE PURSUANT TO ARS 13-751(F)
    (6) - FILED 01/06/14 E-FILE ID#5635724
    7/16/2014     SDD - Notice: Sealed Document - Party (001)                                                       7/17/2014
    NOTE: REPLY TO STATE'S OBJECTION TO AMENDED MOTION IN LIMINE TO ADMIT EVIDENCE OF INTOXICATION AS REBUTTAL
    EVICENCE PURSUANT TO ARE 13-751(F)(6) - FILED 01/29/14 E-FILE ID#5679619
    7/9/2014      REP - Report - Party (001)                                                                        7/9/2014
    NOTE: Defense Case Management Report
    7/2/2014      023 - ME: Order Entered By Court - Party (001)                                                    7/2/2014
    7/1/2014      020 - ME: Matter Under Advisement - Party (001)                                                   7/1/2014
    7/1/2014      598 - ME: Continuance Past last Day - Party (001)                                                 7/1/2014
    6/17/2014     094 - ME: Oral Argument Set - Party (001)                                                         6/17/2014
    6/12/2014     027 - ME: Pretrial Conference - Party (001)                                                       6/12/2014
    6/6/2014      REP - Report - Party (001)                                                                        6/6/2014
    NOTE: Defense Case Management Report
    5/20/2014     MOT - Motion - Party (001)                                                                        5/20/2014
    NOTE: Motion to Vacate Trial Date
    5/2/2014      027 - ME: Pretrial Conference - Party (001)                                                       5/2/2014
    4/25/2014     REP - Report - Party (001)                                                                        4/25/2014
    NOTE: Defense Case Management Report
    4/8/2014      099 - ME: Withdrawal Of Counsel - Party (001)                                                     4/8/2014
    4/8/2014      SDO - Order to Seal Documents - Party (001)                                                       4/14/2014
    NOTE: MOTION FOR ENTRY OF EX PARTE ORDER TO SEAL MOTIONS; EX PARTE ORDER TO SEL EX PARTE MOTIONS; EX PARTE
    MOTION TO WITHDRAW; EX PARTE DEFENDANT'S PRO SE MOTION TO CHANGE COUNSEL; MINUTE ENTRY DATED 04/03/2014
    3/28/2014     SDO - Order to Seal Documents - Party (001)                                                       4/3/2014
    NOTE: MINUTE ENTRY DATED 03/27/2014
    3/19/2014     027 - ME: Pretrial Conference - Party (001)                                                       3/19/2014
    3/12/2014     NOT - Notice - Party (001)                                                                        3/12/2014
    NOTE: EIGHTH DEFENSE CASE MANAGEMENT PLAN
    3/12/2014     MOT - Motion - Party (001)                                                                        3/13/2014
    NOTE: MOTION FOR RETURN OF PROPERTY
    2/26/2014     027 - ME: Pretrial Conference - Party (001)                                                       2/26/2014
    2/19/2014     NOT - Notice - Party (001)                                                                        2/19/2014
    NOTE: SEVENTH DEFENSE CASE MANAGEMENT PLAN
    1/31/2014     083 - ME: Conference Reset/Cont - Party (001)                                                     1/31/2014
    1/29/2014     REL - Reply - Party (001)                                                                         1/29/2014
    NOTE: Reply to States Objection to Amended Motion in Limine to Admit Evidence of Intoxication as Rebuttal Evidence Pursuant to A.R.S.
    Section 13-751(F)(6)
    1/29/2014     MOT - Motion - Party (001)                                                                        1/29/2014



http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/caseInfo.asp?caseNumber=CR2012-133415                                             Page 2 of 5
                             Case 2:18-cr-00422-SMB Document 1254-3 Filed 08/31/21 Page 3 of 5
Criminal Court Case Information - Case History                                                                                                8/29/21, 12:04 PM


    NOTE: Motion to Exceed Page Limitation
    1/29/2014   REL - Reply - Party (001)                                                                           1/30/2014
    NOTE: Reply to States Objection to Motion to Permit Lay Defense Mitigation Witnesses to Remain in the Courtroom During the Entire Trial
    1/29/2014   MOT - Motion - Party (001)                                                                          1/30/2014
    NOTE: Motion to Exceed Page Limitation
    1/21/2014   OBJ - Objection/Opposition. - Party (001)                                                           1/21/2014
    NOTE: OBJECTION TO MOTION TO PERMIT LAY DEFENSE MITIGATION WITNESSES TO REMAIN IN THE COURTROOM
    1/21/2014   OBJ - Objection/Opposition. - Party (001)                                                           1/21/2014
    NOTE: OBJECTION TO AMENDED MOTION IN LIMINE TO ADMIT EVIDENCE OF INTOXICATION AS REBUTTAL EVIDENCE PURSUANT
    TO A.R.S § 13-751(F)(6)
    1/6/2014    MOT - Motion - Party (001)                                                                          1/6/2014
    NOTE: MOTION TO PERMIT LAY DEFENSE MITIGATION WITNESSES TO REMAIN IN THE COURTROOM DURING THE ENTIRE TRIAL
    1/6/2014    NOT - Notice - Party (001)                                                                          1/6/2014
    NOTE: Defendants Notice of Aggravation/Penalty Phase Disclosure
    1/6/2014    MIL - Motion In Limine - Party (001)                                                                1/6/2014
    NOTE: Amended Motion in Limine to Admit Evidence of Intoxication as Rebuttal Evidence Pursuant to ARS 13-751(F)(6)
    1/6/2014    MOT - Motion - Party (001)                                                                          1/6/2014
    NOTE: MOTION TO EXCEED PAGE LIMITATION
    12/12/2013 027 - ME: Pretrial Conference - Party (001)                                                          12/12/2013
    12/5/2013   NOT - Notice - Party (001)                                                                          12/5/2013
    NOTE: SIXTH DEFENSE CASE MANAGEMENT PLAN
    11/19/2013 NOT - Notice - Party (001)                                                                           11/22/2013
    NOTE: STATE'S SECOND SUPPLEMENTAL LIST OF WITNESSES
    10/31/2013 027 - ME: Pretrial Conference - Party (001)                                                          10/31/2013
    10/25/2013 NOT - Notice - Party (001)                                                                           10/25/2013
    NOTE: FIFTH DEFENSE CASE MANAGEMENT PLAN
    9/16/2013   027 - ME: Pretrial Conference - Party (001)                                                         9/16/2013
    9/13/2013   022 - ME: Order Signed - Party (001)                                                                9/13/2013
    9/11/2013   ORD - Order - Party (001)                                                                           9/18/2013
    NOTE: /TO RELEASE CERTAIN ITEMS OF EVIDENCE FOR TESTING
    9/9/2013    NOT - Notice - Party (001)                                                                          9/9/2013
    NOTE: FOURTH DEFENSE CASE MANAGEMENT PLAN
    9/4/2013    MOT - Motion - Party (001)                                                                          9/4/2013
    NOTE: Motion to Exceed Page Limit
    9/4/2013    MOT - Motion - Party (001)                                                                          9/4/2013
    NOTE: MOTION TO RELEASE ITEMS OF EVIDENCE FOR TESTING WITHOUT FURTHER TESTING, DIMINUTION, OR CONSUMPTION BY
    THE STATE
    7/23/2013   027 - ME: Pretrial Conference - Party (001)                                                         7/23/2013
    7/18/2013   ALT - Appeals Letter Of Transmittal - Party (001)                                                   7/22/2013
    7/18/2013   CAO - Court Of Appeals Order - Party (001)                                                          7/22/2013
    NOTE: RE: DECLINING SPECIAL ACTION JURISDICTION
    7/15/2013   MFD - Motion For Discovery - Party (001)                                                            7/15/2013
    NOTE: REQUEST FOR DISCOVERY
    7/15/2013   NOT - Notice - Party (001)                                                                          7/16/2013
    NOTE: THIRD DEFENSE CASE MANAGEMENT PLAN
    7/3/2013    002 - ME: Hearing Vacated - Party (001)                                                             7/3/2013
    7/2/2013    066 - ME: Case Reassigned - Party (001)                                                             7/2/2013
    6/24/2013   SDO - Order to Seal Documents - Party (001)                                                         7/26/2013
    6/10/2013   066 - ME: Case Reassigned - Party (001)                                                             6/10/2013
    5/31/2013   SDO - Order to Seal Documents - Party (001)                                                         6/21/2013
    5/31/2013   NCJ - Notice Of Change Of Judge - Party (001)                                                       5/31/2013
    NOTE: Notice of Change of Judge
    5/21/2013   025 - ME: Case Status Minute Entry - Party (001)                                                    5/21/2013
    5/15/2013   027 - ME: Pretrial Conference - Party (001)                                                         5/15/2013
    5/9/2013    NOT - Notice - Party (001)                                                                          5/9/2013
    NOTE: SECOND CASE MANAGEMENT PLAN
    4/22/2013   MOT - Motion - Party (001)                                                                          4/26/2013
    NOTE: FOR ENTRY OF EX PARTE ORDERS
    4/22/2013   SDO - Order to Seal Documents - Party (001)                                                         5/13/2013
    3/12/2013   022 - ME: Order Signed - Party (001)                                                                3/12/2013
    3/12/2013   027 - ME: Pretrial Conference - Party (001)                                                         3/12/2013
    3/8/2013    NOT - Notice - Party (001)                                                                          3/15/2013
    NOTE: FIRST JOINT CASE MANAGEMENT PLAN
    3/8/2013    ORD - Order - Party (001)                                                                           3/15/2013
    NOTE: TO RELEASE CERTAIN ITEMS OF EVIDENCE FOR TESTING
    2/27/2013   022 - ME: Order Signed - Party (001)                                                                2/27/2013
    2/26/2013   ORD - Order - Party (001)                                                                           3/1/2013
    NOTE: TO RELEASE CERTAIN ITEMTS OF EVIDENCE FOR TESTING
    2/4/2013    MOT - Motion - Party (001)                                                                          2/4/2013
    NOTE: SECOND / TO RELEASE CERTAIN ITEMS OF EVIDENCE FOR TESTING
    1/31/2013   MOT - Motion - Party (001)                                                                          2/1/2013
    NOTE: TO RELEASE CERTAIN ITEMS OF EVIDENCE FOR TESTING
    1/25/2013   RES - Response - Party (001)                                                                        1/25/2013
    NOTE: SHERIFF ARPAIO’S RESPONSE TO DEFENDANT MATTHEWS’ MOTION TO RECONSIDER MOTION TO REDACT PRIVILEGED
    VISITOR INFORMATION
    1/23/2013   023 - ME: Order Entered By Court - Party (001)                                                      1/23/2013
    1/14/2013   OBJ - Objection/Opposition. - Party (001)                                                           1/15/2013
    NOTE: TO MOTION TO RECONSIDER MOTION TO REDACT PRIVILEGED VISITOR INFORMATION
    1/7/2013    MFR - Motion For Reconsideration - Party (001)                                                      1/7/2013
    NOTE: MOTION TO REDACT PRIVILEGED VISITOR INFORMATION



http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/caseInfo.asp?caseNumber=CR2012-133415                                               Page 3 of 5
                           Case 2:18-cr-00422-SMB Document 1254-3 Filed 08/31/21 Page 4 of 5
Criminal Court Case Information - Case History                                                                                   8/29/21, 12:04 PM


    12/20/2012 019 - ME: Ruling - Party (001)                                                         12/20/2012
    12/18/2012 020 - ME: Matter Under Advisement - Party (001)                                        12/18/2012
    12/13/2012 MOT - Motion - Party (001)                                                             12/13/2012
    NOTE: TO STRIKE SHERIFF ARPAIO’S OBJECTION TO MR. MATTHEWS’ MOTION TO REDACT PRIVILEGED INFORMATION OR IN THE
    ALTERNATIVE TO CONTINUE HEARING SET FOR FRIDAY, DECEMBER 14, 2012.
    12/13/2012 RMR - Response to Defendant's Motion - Party (001)                                     12/14/2012
    NOTE: SHERIFF ARPAIO’S / TO DEFENDANT MATTHEWS’ MOTION TO STRIKE
    12/13/2012 MOT - Motion - Party (001)                                                             12/14/2012
    NOTE: Motion to Exceed Page Limitation
    12/12/2012 REL - Reply - Party (001)                                                              12/12/2012
    NOTE: Reply to States Objection to Motion to Redact Privileged Visitor Information
    12/12/2012 OBJ - Objection/Opposition. - Party (001)                                              12/13/2012
    NOTE: SHERIFF ARPAIO’S JOINDER IN THE STATE OF ARIZONA’S OBJECTION TO MOTION TO REDACT PRIVILEGED VISITOR
    INFORMATION FROM JAIL RECORDS
    12/7/2012   016 - ME: Ext/Time/Filing Granted - Party (001)                                       12/7/2012
    12/5/2012   OBJ - Objection/Opposition. - Party (001)                                             12/5/2012
    NOTE: OBJECTION TO MOTION TO REDACT PRIVILEGED VISITOR INFORMATION
    11/30/2012 003 - ME: Hearing Reset - Party (001)                                                  11/30/2012
    11/29/2012 095 - ME: Oral Argument Reset - Party (001)                                            11/29/2012
    11/28/2012 MOT - Motion - Party (001)                                                             11/29/2012
    NOTE: MOTION TO EXTEND TIME TO FILE RESPONSE
    11/27/2012 MOT - Motion - Party (001)                                                             11/28/2012
    NOTE: STATE’S FIRST SUPPLEMENTAL LIST OF WITNESSES
    11/14/2012 MCO - Motion To Continue - Party (001)                                                 11/14/2012
    NOTE: Oral Argument
    11/13/2012 MOT - Motion - Party (001)                                                             11/14/2012
    NOTE: TO EXCEED PAGE LIMITATION
    11/13/2012 MOT - Motion - Party (001)                                                             11/14/2012
    NOTE: TO REDACT PRIVILEGED VISITOR INFORMATION
    11/2/2012   094 - ME: Oral Argument Set - Party (001)                                             11/2/2012
    10/5/2012   027 - ME: Pretrial Conference - Party (001)                                           10/5/2012
    9/27/2012   029 - ME: Status Conference - Party (001)                                             9/27/2012
    9/26/2012   AFS - Affidavit Of Service - Party (001)                                              10/1/2012
    NOTE: SERVED 09/25/12
    9/26/2012   OBJ - Objection/Opposition. - Party (001)                                             9/26/2012
    NOTE: Defendants Objection to Court-Ordered Testing Pursuant to A.R.S. Sections 13-753 and 13-754
    9/19/2012   960 ME: Capital Case Assignment and Scheduling Order - Party (001)                    9/19/2012
    9/12/2012   SDO - Order to Seal Documents - Party (001)                                           9/28/2012
    9/4/2012    NID - Notice of Intent to Seek the Death Penalty - Party (001)                        9/5/2012
    NOTE: STATES NOTICE OF INTENT TO SEEK THE DEATH PENALTY, NOTICE OF AGGRAVATING FACTORS AND WITNESSES
    8/27/2012   019 - ME: Ruling - Party (001)                                                        8/27/2012
    8/27/2012   023 - ME: Order Entered By Court - Party (001)                                        8/27/2012
    8/24/2012   194 : Me: Initial Pretrial Conference - Party (001)                                   8/24/2012
    8/24/2012   016 - ME: Ext/Time/Filing Granted - Party (001)                                       8/24/2012
    8/24/2012   023 - ME: Order Entered By Court - Party (001)                                        8/24/2012
    8/24/2012   MOT - Motion - Party (001)                                                            8/24/2012
    NOTE: FOR APPOINTMENT OF CITS FOR TRANSLATION/ TRANSCRIPTION SERVICES
    8/23/2012   023 - ME: Order Entered By Court - Party (001)                                        8/23/2012
    8/23/2012   REL - Reply - Party (001)                                                             8/28/2012
    NOTE: TO STATES OBJECTION TO DEFENDANTS REQUEST FOR EXTENSION OF TIME TO CHALLENGE THE GRAND JURY
    PROCEEDINGS
    8/21/2012   RTR - Return Receipt For Official Court Files/Transcripts/Exhibits - Party (001)      8/27/2012
    8/21/2012   MOT - Motion - Party (001)                                                            8/21/2012
    NOTE: to Exceed Page Limitation
    8/21/2012   REL - Reply - Party (001)                                                             8/21/2012
    NOTE: TO STATES OBJECTION TO DEFENDANTS REQUEST FOR EXTENSION OF TIME TO CHALLENGE THE GRAND JURY
    PROCEEDINGS
    8/20/2012   OBJ - Objection/Opposition. - Party (001)                                             8/20/2012
    NOTE: TO DEFENDANTS REQUEST FOR EXTENSION OF TIME TO CHALLENGE THE GRAND JURY PROCEEDINGS
    8/17/2012   NDR - Notice of Defenses and Request for Notice of Rebuttal Witnesses - Party (001)   8/17/2012
    NOTE: DEFENDANTS / OF DEFENSES AND DISCLOSURE
    8/16/2012   MTR - Motion for Temporary Removal Of Court File/Transcripts/Exhibit - Party (001)    8/16/2012
    8/16/2012   OFT - Order for Temporary Removal of Court File/Transcripts/Exhibits - Party (001)    8/16/2012
    8/16/2012   RRF - Release Receipt For Official Court Files/Transcripts/Exhibits - Party (001)     8/16/2012
    8/15/2012   REQ - Request - Party (001)                                                           8/16/2012
    NOTE: FOR SPANISH LANGUAGE COURT INTERPRETER
    8/8/2012    RTR - Return Receipt For Official Court Files/Transcripts/Exhibits - Party (001)      8/10/2012
    8/7/2012    MTR - Motion for Temporary Removal Of Court File/Transcripts/Exhibit - Party (001)    8/9/2012
    8/7/2012    OFT - Order for Temporary Removal of Court File/Transcripts/Exhibits - Party (001)    8/9/2012
    8/7/2012    RRF - Release Receipt For Official Court Files/Transcripts/Exhibits - Party (001)     8/9/2012
    8/6/2012    DAR - Notice of Disclosure and Request for Disclosure - Party (001)                   8/7/2012
    NOTE:
    8/3/2012    RGJ – Request for Extension of Time to Challenge Grand Jury Proceedings - Party (001) 8/6/2012
    NOTE:
    7/11/2012   152 - ME: Not Guilty Plea Arraign - Party (001)                                       7/11/2012
    7/9/2012    ROB – Release Order Secured Appearance Bond - Party (001)                             7/18/2012
    7/5/2012    002 - ME: Hearing Vacated - Party (001)                                               7/5/2012
    7/2/2012    NAR - Notice Of Appearance - Party (001)                                              7/11/2012
    NOTE: FOR REPRESENTATIVE OF VICTIM'S NEXT OF KIN
    6/28/2012   NSI - Notice of Supervening Indictment - Party (001)                                  6/29/2012  Plaintiff (1)



http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/caseInfo.asp?caseNumber=CR2012-133415                                  Page 4 of 5
                              Case 2:18-cr-00422-SMB Document 1254-3 Filed 08/31/21 Page 5 of 5
Criminal Court Case Information - Case History                                                                      8/29/21, 12:04 PM


    6/28/2012    606 - ME: GJ Not/Supervening Indictment - Party (001)                  6/29/2012
    6/28/2012    IND - Indictment - Party (001)                                         6/29/2012   Plaintiff (1)
    6/26/2012    DCO - Direct Complaint - Party (001)                                   6/26/2012


    Case Calendar
    Date                             Time                Event
    6/29/2012                        8:30                Status Conference
    7/3/2012                         8:30                Preliminary Hearing
    7/9/2012                         8:30                Original Arraignment Hearing
    8/22/2012                        8:15                Initial Pretrial Conference
    9/24/2012                        8:30                Complex / Capital Case
    9/26/2012                        9:45                Status Conference
    10/2/2012                        8:30                Complex / Capital Case
    10/5/2012                        8:30                Complex / Capital Case
    11/30/2012                       8:30                Oral Argument
    12/4/2012                        8:30                Complex / Capital Case
    12/14/2012                       14:30               Oral Argument
    3/8/2013                         8:30                Complex / Capital Case
    5/10/2013                        9:30                Complex / Capital Case
    7/2/2013                         8:30                Pre-Trial Conference
    7/17/2013                        9:30                Complex / Capital Case
    7/17/2013                        9:30                Complex / Capital Case
    9/10/2013                        8:30                Complex / Capital Case
    10/28/2013                       8:30                Complex / Capital Case
    12/9/2013                        8:30                Complex / Capital Case
    1/31/2014                        8:30                Complex / Capital Case
    2/20/2014                        8:30                Complex / Capital Case
    3/14/2014                        8:30                Complex / Capital Case
    3/27/2014                        10:00               Status Conference
    4/3/2014                         10:00               Status Conference
    4/28/2014                        8:30                Complex / Capital Case
    6/9/2014                         8:30                Complex / Capital Case
    6/23/2014                        8:30                Oral Argument
    6/30/2014                        9:00                Oral Argument
    7/2/2014                         8:30                Pre-Trial Conference
    7/2/2014                         8:30                Pre-Trial Conference
    7/7/2014                         8:30                Pre-Trial Conference
    7/10/2014                        8:30                Complex / Capital Case
    8/4/2014                         10:30               Trial
    8/4/2014                         10:30               Trial
    9/9/2014                         8:30                Complex / Capital Case
    10/17/2014                       15:30               Status Conference
    10/31/2014                       13:30               Oral Argument
    11/10/2014                       8:30                Complex / Capital Case
    1/13/2015                        8:30                Complex / Capital Case
    1/23/2015                        13:30               Status Conference
    2/6/2015                         13:30               Oral Argument
    2/26/2015                        8:30                Complex / Capital Case
    4/6/2015                         8:30                Complex / Capital Case
    4/10/2015                        9:30                Complex / Capital Case
    4/13/2015                        8:30                Complex / Capital Case
    4/20/2015                        8:30                Complex / Capital Case
    4/24/2015                        13:30               Status Conference
    4/29/2015                        8:30                Oral Argument
    5/4/2015                         10:30               Trial
    5/8/2015                         13:30               Oral Argument
    5/21/2015                        8:30                Complex / Capital Case
    7/21/2015                        8:30                Complex / Capital Case
    8/28/2015                        8:30                Complex / Capital Case
    10/23/2015                       10:30               Sentencing
    2/2/2016                         10:30               Trial




http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/caseInfo.asp?caseNumber=CR2012-133415                     Page 5 of 5
